Exhibit 15.3 [Levy Cohen and Co. Letterhead] CONSENT OF INDEPENDENT AUDITORS OF Magic Software Enterprises (UK) Limited We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-156686) of our report dated March 2, 2010, with respect to the consolidated financial statements of Magic Software Enterprises (UK) Limited included in this annual report on Form 20-F of Formula Systems (1985) Ltd. for the year ended December 31, 2009. /s/ Levy Cohen and Co. LEVY COHEN AND CO. Registered Auditors April 27, 2010
